April 4, 2013 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Specilaized Funds (the Trust); File No. 2-88116 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated March 25, 2013, filed pursuant to Rule 497(e), for the Vanguard Dividend Growth Fund and Vanguard Dividend Appreciation Index Fund, series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Chad Eskildsen U. S. Securities and Exchange Commission
